Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16 and 17 directed to an invention non-elected without traverse; see Restriction mailed 7/26/2021 and applicant’s response submitted 8/27/2021.  Applicant has failed to amend the withdrawn claims to include the allowable subject matter, therefore rejoinder is not proper.  Accordingly, claims 16 and 17 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As detailed on Page 4 of the Final rejection, the closest prior art (Assa and Nakai) fail to teach the claimed off-set axis (previously recited in claim 2).  Therefore, the prior art of record, taken individually or in combination does not reasonably teach or render obvious this claimed configuration.  Furthermore, applicant’s amendments have overcome the 112, 1st and 112, 2nd rejections, resulting in the allowance of this application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792